Offer, /., concurring: As nearly as I can determine, respondent did here exactly what was done in Chelsea Products, Inc., 16 T.C. 840 (1951), affd. 197 F. 2d 620 (C.A. 3, 1952), and Advance Machinery Exch. v. Commissioner, 196 F. 2d 1006 (C.A. 2, 1952), affirming a Memorandum Opinion of this Court, certiorari denied 344 U.S. 835 (1952); that is, he taxed to Ballentine’s for the year 1954 the “net profits” of the “Anderson lot” reported by Georgia. Similar action was taken as to the “Columbia lots,” and Motor Co. He did not first allocate “gross income” with or without taking into consideration the allocation of any deductions, but used the “net income” approach as a direct route to the same destination. We are saying here that this is permissible under section 45. While this seems to me inconsistent with our statement in the Chelsea Products case, I think we were wrong in Chelsea Products and I, accordingly, agree with the present opinion. See also Aldon Homes, Inc., 33 T.C. 582, 607 (1959), (concurring opinion). TietjeNS, J., agrees with this concurring opinion.